UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-32955 HOUSTON AMERICAN ENERGY CORP. (Exact name of registrant as specified in its charter) Delaware 76-0675953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 801 Travis Street, Suite 1425, Houston, Texas 77002 (Address of principal executive offices)(Zip Code) (713) 222-6966 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 16, 2010, we had 31,080,772 shares of $0.0001 par value Common Stock outstanding. HOUSTON AMERICAN ENERGY CORP. FORM 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 6. Exhibits 18 Index PART I - FINANCIAL INFORMATION ITEM 1 Financial Statements HOUSTON AMERICAN ENERGY CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2010 December 31, 2009 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable – oil and gas sales Notes receivable — Escrow receivable Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT Oil and gas properties – full cost method Costs subject to amortization Costs not being amortized Office equipment Total property, plant and equipment Accumulated depreciation, depletion, and impairment ) ) Total property, plant and equipment, net OTHER ASSETS Deferred tax asset Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Foreign income taxes payable Total current liabilities LONG-TERM LIABILITIES Deferred rent obligation Reserve for plugging and abandonment costs Total long-term liabilities Commitments and Contingencies — — SHAREHOLDERS’ EQUITY Preferred stock, $0.001 par value: 10,000,000 shares authorized; 0 shares outstanding — — Common stock, $0.001 par value; 100,000,000 shares authorized; 31,080,772and 30,890,772 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Index HOUSTON AMERICAN ENERGY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended Three Months Ended June30, June30, Revenue: Oil and gas $ Total revenue Expenses of operations: Lease operating expense and severance tax Joint venture expenses General and administrative expense Depreciation and depletion Total operating expenses Income (loss) from operations (2,057,539 ) ) Other income: Interest income Total other income Net income (loss) before taxes (2,013,003 ) ) Income tax expense (benefit) (646,791 ) ) ) Net income (loss) $ $
